 Case 19-40658        Doc 221    Filed 04/07/21 Entered 04/07/21 08:59:00            Desc Main
                                  Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA



In re:                                                              Chapter 7
                                                                    BKY 19-40658
Scheherazade, Inc.,

                Debtor.


                                      REPORT OF SALE


        The undersigned trustee of the estate of the debtor named above sold the following property
of the estate:

Pearl Jewelry to various purchasers for gross receipts of $5,457.00. The costs of sale were
$1,091.40 and net proceeds are $4,365.60. See Auction Final Settlement attached as Exhibit A.

       Sales were to the highest offer obtained at the on-line auction held by Auction Masters on
March 23, 2021 pursuant to the trustee's Notice of Sale dated February 9, 2021 which was
previously approved.

         Dated: April 7, 2021
                                                     /e/ Nauni Manty___________
                                                     Nauni Manty, Trustee
                                                     150 South Fifth Street, Suite 3125
                                                     Minneapolis, MN 55402
                                                     612.465.0990
Case 19-40658   Doc 221   Filed 04/07/21 Entered 04/07/21 08:59:00   Desc Main
                           Document     Page 2 of 3




                                                              EXHIBIT A
Case 19-40658   Doc 221   Filed 04/07/21 Entered 04/07/21 08:59:00   Desc Main
                           Document     Page 3 of 3




                                                                EXHIBIT A
